Title: To Benjamin Franklin from Francis Hopkinson, 17 July 1781
From: Hopkinson, Francis
To: Franklin, Benjamin


My dear Sir.
Philada. July 17th. 1781
I have wrote you many Letters, but fear very few ever reached your Hand. In particular I wrote fully by the unfortunate President Laurens enclosing some of my Labours in the Cause (such as they were). They fell into the Hands of the British & were probably handed up to Court with great Solemnity, along with Papers of more Consequence—they are heartily wellcome to any Performance of mine in that Way. I wish the Dose was stronger & better for their Sake. The only Disappointment I have is that my Squibbs would probably have afforded a Laugh to you, which is a very wholesome Exercise, but will do them no Good.
This serves to cover a Letter for Amsterdam, which I have left open for your Perusal: requesting you would be so good as to seal & forward it as directed.
I shall not enter upon the large Field of News & Politics— nor discuss the Subject of your Enemies & Friends— To be without Enemies would be to be of no Consequence in the World, which never will be your Case; & to enjoy the Love and Esteem of a respectable Number in almost all the civilised Parts of the World, whose Friendship it is an honour & a gratification to possess, will I doubt not be your Happiness to the latest hour of Life— Amongst your friends I claim a Place, & shall be ever proud of an Opportunity of assuring you again & again that I am Your sincerely affectionate
F: Hopkinson
I need not say I wish to hear from youDr. Franklin
 
Endorsed: F. Hopkinson July 17. 1781
